DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/30/2022.

Examiner's Statement of reason for Allowance

Claims 1-3, 5, 7-11, 13, 15-19 and 21 renumbered as 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method comprising: determining that a user device that is communicating with a first wireless network, streaming media content at a first bitrate, buffering the media content in a buffer of a first size, and outputting the media content at a first resolution will transition to a second wireless network; determining that the second wireless network is configured to stream the media content at a second bitrate that allows the user device to output the media content at a second resolution; determining that the first bitrate is greater than the second bitrate; based on determining that the first bitrate is greater than the second bitrate and while the user device is communicating with the first wireless network and outputting the media content at the first resolution, increasing a bitrate of the media content above the first bitrate and outputting a first instruction to increase the buffer to a second size that is greater than the first size; and after the user device ceases to communicate with the first wireless network and begins to communicate with the second wireless network and while the user device continues to output the media content at the first resolution for a period of time, adjusting the bitrate of the media content to the second bitrate and outputting a second instruction to decrease the buffer to a third size that is less than the first size.
The closest prior art, as previously recited, Pawar et al. (US 11,252,214 A1), Paul et al. (US 2007/0254659 A1), Li et al. (US 2021/0084582 A1), are also generally directed to various aspects of transferring streaming media from one provider to a second provider.  However, none of Pawar, Paul, Li teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9 and 17.  For example, none of the cited prior art teaches or suggest the steps of determining that the first bitrate is greater than the second bitrate; based on determining that the first bitrate is greater than the second bitrate and while the user device is communicating with the first wireless network and outputting the media content at the first resolution, increasing a bitrate of the media content above the first bitrate and outputting a first instruction to increase the buffer to a second size that is greater than the first size; and after the user device ceases to communicate with the first wireless network and begins to communicate with the second wireless network and while the user device continues to output the media content at the first resolution for a period of time, adjusting the bitrate of the media content to the second bitrate and outputting a second instruction to decrease the buffer to a third size that is less than the first size.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478